REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  	Claims 1-13 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
 	Prior art of Lee et al. (US 2018/0307301 A1) discloses wearable device according to one embodiment of the present specification detects the shape and grip strength of the hand on the basis of the tendons of a wearer's wrist, and can change a display position of an image on the basis of the rotating direction of the wearable device. Fig. 10 and ¶0085-¶0088 discloses the wearable device 100 may further include an image sensing unit or an eye sensing unit. The wearable device 100 may detect that a different person, rather than the wearer, gazes on the wearable device 100 based on image sensing. When detecting that the different person gazes on the wearable device 100, the wearable device 100 may change the image display position.
 	However, claims 1-12 are allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 1:
 	“in a state in which the display screen is worn on an arm, in a case of detecting the operation after displaying a first information that does not need to be kept secret in the first region disposed at a position on an outer side of the arm that is visible to other people, if a content of the first information is secret information,  control a display of the content of the first information  in the second region disposed at a position on an inner side of the arm that is less visible to other people than the position on the outer side of the arm, if the content of the first information is non-secret information, control a display of the content of the first information in the first region after predetermined time has passed.”  See Fig. 6, ¶0126 and ¶0127 of the application publication. 
 	Claim 13 is allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 13: 	“in a state in which the display screen is worn on the arm, in a case of detecting the operation after displaying the non-secret information in the first region disposed at a position on an outer side of the arm that is visible to other people, control a display of secret information in the second region disposed at a position on an inner side of the arm that is less visible to other people than the position on the outer side of the arm.” See Fig. 16 and ¶0152-¶0156 of the application publication.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRIYANK J SHAH/Primary Examiner, Art Unit 2692